October 8, 2009

Pat Robinson
Hand Delivered

Re: Separation Agreement and General Release

Dear Pat:

This letter when signed by you, will constitute the full agreement between you
and Newell Rubbermaid (“the Company”) concerning the terms of your employment
and eventual separation from employment (“Agreement”).



  1.   Your employment with the Company will be reduced beginning 11:59 PM,
December 31, 2009. During your reduced level of employment you will continue to
be entitled to the benefits described in Section 2 below. Thereafter, your
employment with the Company will be terminated effective 11:59 PM, September 30,
2010 (“Separation Date”).



  2.   In consideration of your acceptance of this Agreement and your execution
and non-revocation of the attached Supplemental Separation Agreement and Release
(“Supplemental Release”) (attached as Exhibit A), you will be entitled to the
following items during your reduced level of employment from January 1, 2010
through the Separation Date:



  (a)   The Company shall provide you with a base salary of $345,967 payable
over your 9 months of employment in 2010 at such intervals as salaries are paid
by the Company to its executive employees, but not less frequently than
semi-monthly. You agree to work in whatever capacity as directed by the Company
until the Separation Date, which the parties agree shall be at a rate of more
than 20% of the rate of service you provided to the Company since January 1,
2007. If your employment is terminated by the Company for cause before the
Separation Date, you will not be entitled to any additional payments under this
Section 2(a), and you will not be entitled to any severance under any plan or
program maintained by the Company.  



  (b)   Your period of employment provided hereunder will be counted for
purposes of satisfying the age and service requirements under the 2008 Deferred
Compensation Plan so that your SERP Cash Account under the 2008 Deferred
Compensation Plan may be paid at the time and in the form of payment that you
have elected in accordance with the terms of the 2008 Deferred Compensation
Plan.  



  (c)   You will be eligible to receive a SERP Cash Account Credit for 2009
under the 2008 Deferred Compensation Plan in an amount and at such time as
provided under the terms of the 2008 Deferred Compensation Plan. You will not be
entitled to a credit to your SERP Cash Account for 2010.  



  (d)   You will remain eligible to receive a bonus under the Management Cash
Bonus Plan for the 2009 performance period based on satisfaction of applicable
performance criteria. Such bonus shall be paid in accordance with the terms of
the Management Cash Bonus Plan. You will not be eligible to participate in the
Management Cash Bonus Plan or in any other long-term or annual incentive plan
for performance periods commencing in 2010.  



  (e)   You will not accrue vacation during your reduced level of employment.  



  (f)   You will not receive Credited Service under the Newell Rubbermaid
Supplemental Executive Retirement Plan during the reduced level of employment.  

Except as otherwise provided herein, you shall be entitled to participate in all
benefit plans adopted for the general benefit of the Company’s employees, such
as pension plans, medical plans (including dental coverage) and group or other
insurance plans to the extent that you otherwise are and remain eligible to
participate therein, and subject to the same employee contribution rates that
apply to employees.



  3.   In consideration of your acceptance of this Agreement, you will be
entitled to the following payments and benefits on or after the Separation Date,
provided you do not resign or the Company does not terminate your employment for
cause prior to the Separation Date. If the Company terminates your employment
without cause prior to the Separation Date, you shall remain entitled to the
benefits provided in this Section 3, provided you execute, and do not revoke,
the Supplemental Release.



  (a)   Your interest in your SERP Cash Account, including the 2009 contribution
noted above, will become 100% vested (to the extent not already vested) on the
8th day after you have signed and not revoked the Supplemental Release.  



  (b)   Your 2007 grant of 13,787 shares of restricted stock under the Newell
Rubbermaid Inc. Long Term Incentive Plan (“LTIP”) will become 100% vested on
February 6, 2010 in accordance with the terms of the LTIP and related award
agreement.  



  (c)   If you sign the Supplemental Release on September 30, 2010, then your
2008 grant of 9,842 shares of restricted stock that were granted February 13,
2008 under the LTIP (“LTIP Shares”) will become 100% vested on the 8th day after
the Separation Date. If you sign the Supplemental Release on any date after
September 30, 2010, then the LTIP Shares will become 100% vested on the 8th day
after you have signed and not revoked the Supplemental Release.  



  (d)   You will be eligible to receive shares for the 49,500 restricted stock
units (“RSUs”) granted to you on February 11, 2009 under the LTIP. The 49,500
RSUs will become vested on your Separation Date and will be settled for stock,
subject to the requirements of Section 12 of this Agreement, at the time
provided under the 2009 RSU award agreement, but in no event before the 8th day
after you sign and do not revoke the Supplemental Release. If the Supplemental
Release has not been signed and become irrevocable by October 30, 2010, you will
forfeit the 49,500 RSUs.  



  (e)   Your stock options granted under the 1993 and 2003 Stock Option Plans
will continue to vest through your Separation Date in accordance with the terms
of the applicable stock option agreement as though you remained a full-time
employee through the Separation Date. All of your stock options granted under
the 1993 or 2003 Stock Option Plans that will have become vested as of your
Separation Date will be exercisable until the earlier of: (i) September 30, 2011
and (ii) the 10th anniversary of the date of the original grant. All of your
stock options granted under the 1993 or 2003 Stock Option Plans that are not
vested as of your Separation Date will remain outstanding and become 100% vested
on February 11, 2012. Your options that vest on February 11, 2012 will be
exercisable until the earlier of: (i) February 11, 2013 and (ii) the 10th
anniversary of the date of the original grant.  



  (f)   As additional consideration for your acceptance of this Agreement, the
Company will continue to provide group health benefits and dental benefits to
you and, if applicable, your dependents, at the same cost it charges its
employees. Assuming you continue to pay the required contributions, this
continued medical and dental coverage will expire on the earlier of your
sixty-fifth (65th) birthday or the date you become eligible for
government-sponsored similar coverage. The Company, in its sole discretion, may
elect to purchase separate health and/or dental insurance for you and your
spouse, provided said insurance contains similar terms and conditions. The
Company reserves the right to change the benefits provided or your contribution
amount, consistent with changes applicable to the Company’s employees generally.
 



  (g)   You may purchase your Company-leased car within 30 days of the
Separation Date at its then black-book price.  



  (h)   Upon your termination of employment on the Separation Date, you will be
entitled to the benefits provided under this Section 3, and you will not be
entitled to any other severance benefit under any plan or program maintained by
the Company. Except as stated above, all other benefits, bonuses and
compensation will end on the Separation Date. However, this Agreement does not
affect any existing vested rights that you may have in the Company’s bonus,
deferred compensation, pension, retirement and/or 401(k) plans. You will
receive, under separate cover, information regarding your rights and options, if
any, under said plans.  



  4.   In consideration of the payments and benefits provided to you above, to
which you are not otherwise entitled and the sufficiency of which you
acknowledge, you agree:



  (a)   On behalf of yourself and your heirs, administrators, executors and
assigns, you hereby fully, finally and unconditionally release and forever
discharge the Company and its parent, subsidiary and affiliated entities and all
their former and present officers, directors, shareholders, employees, trustees,
fiduciaries, administrators, attorneys, consultants, agents, and other
representatives, and all their respective predecessors, successors and assigns
(collectively “Released Parties”), in their corporate, personal and
representative capacities, from any and all obligations, rights, claims,
damages, costs, attorneys’ fees, suits and demands, of any and every kind,
nature and character, known or unknown, liquidated or unliquidated, absolute or
contingent, in law and in equity, enforceable under any local, state or federal
common law, constitution, statute or ordinance, which arise from or relate to
your past employment with the Company or the termination thereof, or any past
actions or omissions of the Company or any of the Released Parties, including
without limitation, rights and claims arising under the Family and Medical Leave
Act, Title VII of the Civil Rights Act of 1964, as amended, the Americans with
Disabilities Act of 1990, as amended, the Age Discrimination in Employment Act
of 1967, as amended, and all claims arising under the laws of Georgia, including
the Georgia Equal Pay Act, Ga. Code Ann. §34-5-3 et seq., Georgia Equal
Employment for Persons with Disabilities Code, Ga. Code Ann. §34-6A-1, Georgia
law on age discrimination, Ga. Code Ann. §34-1-2 (collectively “Released
Claims”); provided, however, that nothing herein shall release the Company of
its obligations to you under this Separation Agreement or any indemnification
obligations to you under the Company’s bylaws, certificate of incorporation, or
Delaware law. Subject to applicable law, you also warrant that you have not
filed or sued and will not sue or file any actions against the Company or any of
the Released Parties with respect to the Released Claims. You understand and
agree that this release includes a release of all Released Claims arising on or
before the day you sign this Agreement whether known or unknown.  

You further acknowledge, agree and are hereby informed that this Agreement
includes a release of claims for age discrimination arising under the Age
Discrimination in Employment Act, as amended.

You recognize and understand that the foregoing is a general release by which
you are giving up the opportunity to obtain compensation, damages, and other
forms of relief for yourself. This Agreement, however, is not intended to and
does not interfere with the right of any governmental agency to enforce laws or
to seek relief that may benefit the general public, or your right to assist with
or participate in that process. By signing this Agreement, however, you waive
any right to personally recover against the Released Parties, and you give up
the opportunity to obtain compensation, damages or other forms of relief for you
other than that provided in this Agreement.



  (b)   You recognize and agree that in exchange for the consideration provided
in this Agreement that you hereby agree to execute and not revoke the
Supplemental Release. You further agree that the consideration identified in
this Agreement is specifically identified as consideration for the Supplemental
Release, the sufficiency of which you hereby acknowledge.  



  5.   Non-Competition and Non-Solicitation



  (a)   The Company. The Company is a global marketer of consumer and commercial
products.  



  (b)   Your Job Duties. You agree that as the Company’s Chief Financial
Officer, your primary job duty during your entire tenure with the Company was
the management of the Company’s finances including, but not limited to,
overseeing the Company’s quarterly and annual financial reporting obligations,
and that you are regularly exposed to trade secrets, confidential, and
proprietary information in addition to financial records. You agree that the
business of the Company extends to all 50 states and that during your employment
with the Company you have gained competitive, confidential, trade secret, and
proprietary information relating to the Company and its business in all 50
states. You further agree that disclosure or use of this information by you or
by any other entity would lead to irreparable harm to the Company.  



  (c)   Employee’s Obligations  



  (i)   Non-Competition. Through the Separation Date, you agree that you will
not perform the same or substantially the same job duties on behalf of a
business or organization that competes with the Company. Further, you agree that
Company operates on a global basis and this restriction is worldwide.  



  (ii)   Non-Solicitation. You agree that you previously entered into a
Non-Solicitation Agreement with the Company in February 2006, attached hereto as
Exhibit B, and that such agreement continues in full force and effect for a
period of two years following the Separation Date. You further agree that the
consideration in the Non-Solicitation Agreement is sufficient to support the
obligations undertaken by you in that agreement. However, you further reaffirm
those obligations in this Agreement and agree that the consideration provided in
this Agreement is adequate consideration to reaffirm those obligations.  



  (d)   Reasonableness. You hereby acknowledge and agree that: (i) the
restrictions provided in this section are reasonable in time and scope in light
of the necessity for the protection of the business and good will of the Company
and the consideration provided to you under this Agreement; and (ii) your
ability to work and earn a living will not be unreasonably restrained by the
application of these restrictions.  



  (e)   Injunctive Relief. You also recognize and agree that should you fail to
comply with the restrictions set forth above regarding Non-Competition and/or
Non-Solicitation, which restrictions you recognize are vital to the success of
the Company’s business, the Company would suffer irreparable harm for which
there is no adequate remedy at law due to the impossibility of ascertaining
exact money damages. Therefore, you agree that in the event of the breach or
threatened breach by you of any of the terms and conditions of this Agreement,
the Company shall be entitled, in addition to any other rights or remedies
available to it, to institute proceedings in a federal or state court and to
secure immediate temporary, preliminary and permanent injunctive relief. In the
event the enforceability of any of the covenants in this section are challenged
in court, the applicable time period as to such covenant shall be deemed tolled
upon the filing of the lawsuit challenging the enforceability of this Agreement
until the dispute is finally resolved and all periods of appeal have expired.  



  6.   You understand and agree that this Agreement contemplates and
memorializes an unequivocal, complete and final dissolution of your employment
relationship with the Company on the Separation Date, and that, therefore, you
will have no right to be reinstated to employment with or rehired by the Company
after the Separation Date, and that after the Separation Date, the Company and
its affiliated and related entities and their successors and assigns shall have
no obligation to consider you for employment. You further agree that you will
not apply for employment with the Company or any Released Party at any time.



  7.   You agree to return to the Company all of the Company’s property on or
before the Separation Date, including, without limit, any electronic or paper
documents and records and copies thereof that you received or acquired during
your employment regarding the Company’s practices, procedures, trade secrets,
customer lists, or product marketing, and that you will not use the same for
your own purpose. Unless required or otherwise permitted by law, you further
agree that while you are considering this Agreement, through the Separation Date
and at any time following the Separation Date, you will not disclose to any
person, firm, or corporation or use for your own benefit any information
regarding the following:



  (a)   Any secret or confidential information obtained or learned by you in the
course of your employment with Company with regard to the operational,
financial, business or other affairs of Company or its subsidiaries, divisions,
or parent companies including, without limitation, proprietary trade “know how”
and secrets, financial information and models, customer lists, business,
marketing, sales and acquisition plans, identity and qualifications of Company’s
employees, sources of supply, pricing policies, proprietary operational methods,
product specifications or technical processes; and  



  (b)   The benefits and terms of this Agreement, except that you may disclose
this information to your spouse and your attorney, accountant or other
professional advisor to whom you must make the disclosure in order for them to
render professional services to you, provided that you first advise them of this
confidentiality provision and they also agree to maintain the confidentiality of
the benefits and terms of this Agreement.  



  8.   Subject to applicable law, in the event that you breach any of your
obligations under this Agreement, the Company is entitled to terminate your
employment, stop any payments or other benefits provided hereunder and obtain
all other relief provided by law or equity.



  9.   It is agreed that neither you nor the Company, or any of its officers,
directors or employees, make any admission of any failing or wrongdoing or
violation of any local, state or federal law by entering into this Agreement,
and that the parties have entered into this Agreement simply to resolve your
employment relationship in an amicable manner. While considering this Agreement
and at all times thereafter, you agree to act in a professional manner and not
make any disparaging or negative statements regarding the Company, or its
affiliated companies, and their officers, directors and employees, or to
otherwise act in any manner that would damage the business reputation of the
same.



  10.   Through the Separation Date and thereafter, you agree, upon reasonable
notice, to advise and assist the Company and its counsel in preparing such
operational, financial and other reports, or other filings and documents, as the
Company may reasonably request, and otherwise cooperate with the Company and its
affiliates with any request for information. You also agree to assist the
Company and its counsel in prosecuting or defending against any litigation,
complaints or claims against or involving the Company or its affiliates. The
Company shall pay your necessary travel costs and expenses in the event it
requires you to assist it under this paragraph. All expense reimbursements must
be submitted within 30 days of the date the expense is incurred and the Company
will reimburse such expenses within 30 days of the date you submit your expenses
for reimbursement.



  11.   You acknowledge and agree that this Agreement sets forth the entire
understanding between the parties concerning the matters discussed herein, that
no promise or inducement has been offered to you to enter into this Agreement
except as expressly set forth herein, and that the provisions of this Agreement
are severable such that if any part of the Agreement is found to be
unenforceable, the other parts shall remain fully valid and enforceable.



  12.   It is the Company’s intent that this Agreement be exempt from the
application of, or otherwise complies with, the requirements of Section 409A of
the Internal Revenue Code (“Section 409A”). Notwithstanding any other provision
of this Agreement to the contrary, and to the extent required to comply with
Section 409A, the payments and benefits provided by the Agreement shall be paid
in accordance with the following provisions:



  (a)   Medical and Dental Benefits. The medical and dental benefits provided in
Section 3(f) are intended to be exempt from Section 409A pursuant to the
requirements of Treasury Regulation Sections 1.409A-1(b)(9)(v)(B) and
(C) regarding the payment and reimbursement of medical and dental benefits
within 18 months of a termination of employment. To the extent these benefits
are taxable and are provided more than 18 months after your Separation Date,
such benefits shall comply with the following requirements: (i) the
reimbursement of an eligible expense must be made no later than the last day of
the calendar year following the calendar year in which the expense was incurred,
(ii) the benefits provided in Section 3(f) may not be exchanged for cash or
another benefit, and (iii) benefits payable or provided under Section 3(f) in
one year may not affect the amount of benefits payable or provided in another
year.  



  (b)   Delay of Payment to a Specified Employee. To the extent that you are a
“specified employee” (within the meaning of the Company’s policy for tracking
specified employees under Section 409A) on the applicable date, then, subject to
any permissible acceleration of payment by the Company under Section 409A, any
amount or benefit payable hereunder that constitutes “deferred compensation”
(within the meaning of Section 409A) shall be accumulated through and paid or
provided on the first day of the seventh month following your separation from
service as defined under Section 409A (or, if you die during such period, within
30 days after your death) (in either case, the “Required Delay Period”) and the
normal payment schedule for any remaining payments will resume at the end of the
Required Delay Period. Each salary payment under Section 2(a) of this Agreement,
shall be considered a separate payment, as described in Treas. Reg. Section
1.409A-2(b)(2), for purposes of Section 409A of the Code.  



  (c)   Administration. The payments and benefits provided under this Agreement
may not be deferred, accelerated, extended, paid out or modified in a manner
that would result in the imposition of an additional tax under Section 409A.
Although the Company shall use its best efforts to avoid the imposition of
taxation, interest and penalties under Section 409A, the tax treatment of the
benefits provided under this Agreement is not warranted or guaranteed. Neither
the Company and its affiliates nor their directors, officers, employees or
advisers shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by you or other taxpayer as a result of this Agreement.  



  13.   This Agreement supersedes and replaces all prior agreements regarding
the same subject matter.



  14.   You are hereby advised in writing to consult an attorney prior to
executing this Agreement. You have twenty-one (21) days from your receipt of
this letter to accept the terms of this Agreement. You may accept and execute
this Agreement within those 21 days.

If you accept the terms of this Agreement, please date and sign this letter and
return it to me. Once you execute this Agreement, you have seven (7) days in
which to revoke in writing your acceptance by providing the same to me, and such
revocation will render this Agreement null and void. If you do not revoke your
acceptance in writing and provide it to me by midnight on the seventh day, this
Agreement shall be effective the day after the seven-day revocation period has
elapsed.

Sincerely,

/s/ Jim Sweet
Jim Sweet
Executive Vice President and Chief Human Resources Officer


By signing this letter, I represent and warrant that I have not been the victim
of age or other discrimination or wrongful treatment in my employment and the
termination thereof. I further acknowledge that the Company advised me in
writing to consult with an attorney, that I had at least twenty-one (21) days to
consider this Agreement, that I received all information necessary to make an
informed decision and I had the opportunity to request and receive additional
information, that I understand and agree to the terms of this Agreement, that I
have seven (7) days in which to revoke my acceptance of this Agreement, and that
I am signing this Agreement voluntarily with full knowledge and understanding of
its contents.

Dated: October 8, 2009
Name: /s/ J. Patrick Robinson
Pat Robinson

EXHIBIT A

SUPPLEMENTAL SEPARATION AGREEMENT AND RELEASE

This Supplemental Separation Agreement and Release (“Supplemental Release”) is
hereby entered into by Pat Robinson (“Employee”) and Newell Rubbermaid
(“Company”).

WHEREAS, Employee and the Company entered into a Separation Agreement and
General Release (the “Separation Agreement”) on        whereby Employee was
employed on a reduced employment basis from January 1, 2010 until September 30,
, 2010 (the “Separation Date”), and Employee agreed to sign this Supplemental
Release at the conclusion of his employment;

WHEREAS, Employees’ employment with the Company has ended;

NOW, THEREFORE, Employee and the Company intending to be bound hereby agree:

1. As consideration of Employee’s acceptance of this Supplemental Release,
Employee will receive the following:

a. Employee will be eligible to receive a SERP Cash Account Credit for 2009
under the 2008 Deferred Compensation Plan in an amount and at such time as
provided under the terms of the 2008 Deferred Compensation Plan. Employee will
not be entitled to a credit to his SERP Cash Account for 2010. For the avoidance
of doubt, Employee’s service for the period from January 1, 2010 through
September 30, 2010 will be counted for purposes of satisfying the age and
service requirements under the 2008 Deferred Compensation Plan so that his SERP
Cash Account under the 2008 Deferred Compensation Plan may be paid at the time
and in the form of payment that he had elected in accordance with the terms of
the 2008 Deferred Compensation Plan.

b. Employee will remain eligible to receive a bonus under the Management Cash
Bonus Plan for the 2009 performance period based on satisfaction of applicable
performance criteria. Such bonus shall be paid in accordance with the terms of
the Management Cash Bonus Plan. Employee will not be eligible to participate in
the Management Cash Bonus Plan or in any other long-term or annual incentive
plan for the 2010 performance period.

c. Employee’s interest in Employee’s SERP Cash Account, including the 2009
contribution noted above, will become 100% vested on the 8th day after Employee
signs and does not revoke this Supplemental Release.

d. Employee’s 2008 grant of 9,842 shares of restricted stock that were granted
February 13, 2008 under the LTIP will become 100% vested on the later to occur
of: (1) the 8th day after the Separation Date; or (2) the 8th day after Employee
has signed and not revoked this Supplemental Release.

e. Employee will be eligible to receive shares for the 49,500 restricted stock
units (“RSUs”) granted to the Employee on February 11, 2009 under the LTIP. The
49,500 RSUs became vested on the Separation Date and will be settled, subject to
the requirements of Section 12 of the Separation Agreement, at the time provided
under the 2009 RSU award agreement, but in no event before the 8th day after
Employee signs and does not revoke this Supplemental Release. If the
Supplemental Release has not been signed and become irrevocable by October 30,
2010, Employee will forfeit the 49,500 RSUs.

f. Employee’s stock options granted under the 1993 and 2003 Stock Option Plans
will continue to vest through the Separation Date in accordance with the terms
of the applicable stock option agreement as though Employee remained a full-time
employee through the Separation Date. All of Employee’s stock options granted
under the 1993 or 2003 Stock Option Plans that will have become vested as of
Employee’s Separation Date will be exercisable until the earlier of:
(i) September 30, 2011 and (ii) the 10th anniversary of the date of the original
grant. All of Employee’s stock options granted under the 1993 or 2003 Stock
Option Plans that are not vested as of the Employee’s Separation Date will
remain outstanding and become 100% vested on February 11, 2012. Employee’s
options that vest on February 11, 2012 will be exercisable until the earlier of:
(i) February 11, 2013 and (ii) the 10th anniversary of the date of the original
grant.

g. The Company will continue to provide group health benefits and dental
benefits to Employee and, if applicable, Employee’s dependents, at the same cost
it charges its other employees. Assuming Employee continues to pay the required
contributions, this continued medical and dental coverage will expire on the
earlier of Employee’s sixty-fifth (65th) birthday or the date the Employee
becomes eligible for government-sponsored similar coverage. The Company, in its
sole discretion, may elect to purchase separate health and/or dental insurance
for the Employee and his spouse, provided said insurance contains similar terms
and conditions. The Company reserves the right to change the benefits provided
or Employee’s contribution amount, consistent with changes applicable to the
Company’s employees generally.

h. Employee may purchase Employee’s Company-leased car within 30 days of the
Separation Date at its then black-book price.

2. In consideration of the payments and benefits provided to Employee, to which
Employee is not otherwise entitled and the sufficiency of which Employee
acknowledges, Employee agrees on behalf of himself and his heirs,
administrators, executors and assigns, Employee hereby fully, finally and
unconditionally releases and forever discharges the Company and its parent,
subsidiary and affiliated entities and all their former and present officers,
directors, shareholders, employees, trustees, fiduciaries, administrators,
attorneys, consultants, agents, and other representatives, and all their
respective predecessors, successors and assigns (collectively “Released
Parties”), in their corporate, personal and representative capacities, from any
and all obligations, rights, claims, damages, costs, attorneys’ fees, suits and
demands, of any and every kind, nature and character, known or unknown,
liquidated or unliquidated, absolute or contingent, in law and in equity,
enforceable under any local, state or federal common law, constitution, statute
or ordinance, which arise from or relate to Employee’s past employment with the
Company or the termination thereof, or any past actions or omissions of the
Company or any of the Released Parties, including without limitation, rights and
claims arising under the Family and Medical Leave Act, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act of 1990, as
amended, the Age Discrimination in Employment Act of 1967, as amended, and all
claims arising under the laws of Georgia, including the Georgia Equal Pay Act,
Ga. Code Ann. §34-5-3 et seq., Georgia Equal Employment for Persons with
Disabilities Code, Ga. Code Ann. §34-6A-1, Georgia law on age discrimination,
Ga. Code Ann. §34-1-2 (collectively “Released Claims”); provided, however, that
nothing herein shall release the Company of its obligations to Employee under
this Supplemental Release or any indemnification obligations to Employee under
the Company’s bylaws, certificate of incorporation, or Delaware law. Subject to
applicable law, Employee also warrants that Employee has not filed or sued and
will not sue or file any actions against the Company or any of the Released
Parties with respect to the Released Claims. Employee understands and agrees
that this release includes a release of all Released Claims arising on or before
the day Employee signs this Supplemental Release whether known or unknown.

Employee further acknowledges, agrees and is hereby informed that this
Supplemental Release includes a release of claims for age discrimination arising
under the Age Discrimination in Employment Act, as amended.

Employee recognizes and understands that the foregoing is a general release by
which Employee is giving up the opportunity to obtain compensation, damages, and
other forms of relief for himself. This Supplemental Release, however, is not
intended to and does not interfere with the right of any governmental agency to
enforce laws or to seek relief that may benefit the general public, or
Employee’s right to assist with or participate in that process. By signing this
Supplemental Release, however, Employee waives any right to personally recover
against the Released Parties, and Employee gives up the opportunity to obtain
compensation, damages or other forms of relief for himself other than that
provided in this Supplemental Release.

1

3. Non-Competition and Non-Solicitation

a. The Company. The Company is a global marketer of consumer and commercial
products.

b. Job Duties. Employee agrees that as the Company’s Chief Financial Officer,
his primary job duty during his entire tenure with the Company was the
management of the Company’s finances including, but not limited to, overseeing
the Company’s quarterly and annual financial reporting obligations, and that
Employee is regularly exposed to trade secrets, confidential, and proprietary
information in addition to financial records. Employee agrees that the business
of the Company extends to all 50 states and that during his employment with the
Company he have gained competitive, confidential, trade secret, and proprietary
information relating to the Company and its business in all 50 states. Employee
further agrees that disclosure or use of this information by him or by any other
entity would lead to irreparable harm to the Company.

c. Employee’s Obligations. Employee agrees that he previously entered into a
Non-Solicitation Agreement with the Company in February 2006, attached hereto as
Exhibit B, and that such agreement continues in full force and effect for a
period of two years following the Separation Date. Employee further agrees that
the consideration in the Non-Solicitation Agreement is sufficient to support the
obligations undertaken by Employee in that agreement. However, Employee further
reaffirms those obligations in this Supplemental Release and agree that the
consideration provided in this Supplemental Release is adequate consideration to
reaffirm those obligations.

d. Reasonableness. Employee hereby acknowledges and agrees that: (i) the
restrictions provided in this section are reasonable in time and scope in light
of the necessity for the protection of the business and good will of the Company
and the consideration provided to Employee under this Supplemental Release; and
(ii) Employee’s ability to work and earn a living will not be unreasonably
restrained by the application of these restrictions.

e. Injunctive Relief. Employee also recognizes and agrees that should Employee
fail to comply with the restrictions set forth above regarding Non-Competition
and/or Non-Solicitation, which restrictions Employee recognizes are vital to the
success of the Company’s business, the Company would suffer irreparable harm for
which there is no adequate remedy at law due to the impossibility of
ascertaining exact money damages. Therefore, Employee agrees that in the event
of the breach or threatened breach by Employee of any of the terms and
conditions of this Supplemental Release, the Company shall be entitled, in
addition to any other rights or remedies available to it, to institute
proceedings in a federal or state court and to secure immediate temporary,
preliminary and permanent injunctive relief. In the event the enforceability of
any of the covenants in this section are challenged in court, the applicable
time period as to such covenant shall be deemed tolled upon the filing of the
lawsuit challenging the enforceability of this Supplemental Release until the
dispute is finally resolved and all periods of appeal have expired.

4. Employee understands and agrees that this Supplemental Release contemplates
and memorializes an unequivocal, complete and final dissolution of Employee’s
employment relationship with the Company on the Separation Date, and that,
therefore, Employee will have no right to be reinstated to employment with or
rehired by the Company after the Separation Date, and that after the Separation
Date, the Company and its affiliated and related entities and their successors
and assigns shall have no obligation to consider Employee for employment.
Employee further agrees that he will not apply for employment with the Company
or any Released Party at any time.

5. Employee agree to return to the Company all of the Company’s property on or
before the Separation Date, including, without limit, any electronic or paper
documents and records and copies thereof that Employee received or acquired
during Employee’s employment regarding the Company’s practices, procedures,
trade secrets, customer lists, or product marketing, and that Employee will not
use the same for his own purpose. Unless required or otherwise permitted by law,
Employee further agrees that while he is considering this Supplemental Release,
through the Separation Date and at any time following the Separation Date,
Employee will not disclose to any person, firm, or corporation or use for his
own benefit any information regarding the following:

a. Any secret or confidential information obtained or learned by Employee in the
course of his employment with Company with regard to the operational, financial,
business or other affairs of Company or its subsidiaries, divisions, or parent
companies including, without limitation, proprietary trade “know how” and
secrets, financial information and models, customer lists, business, marketing,
sales and acquisition plans, identity and qualifications of Company’s employees,
sources of supply, pricing policies, proprietary operational methods, product
specifications or technical processes; and

b. The benefits and terms of this Supplemental Release, except that Employee may
disclose this information to Employee’s spouse and Employee’s attorney,
accountant or other professional advisor to whom he must make the disclosure in
order for them to render professional services to him, provided that Employee
first advise them of this confidentiality provision and they also agree to
maintain the confidentiality of the benefits and terms of this Supplemental
Release.

6. Subject to applicable law, in the event that Employee breaches any of
Employee’s obligations under this Supplemental Release, the Company is entitled
to terminate Employee’s employment, stop any payments or other benefits provided
hereunder and obtain all other relief provided by law or equity.

7. It is agreed that neither Employee nor the Company, or any of its officers,
directors or employees, make any admission of any failing or wrongdoing or
violation of any local, state or federal law by entering into this Supplemental
Release, and that the parties have entered into this Supplemental Release simply
to resolve Employee’s employment relationship in an amicable manner. While
considering this Supplemental Release and at all times thereafter, Employee
agrees to act in a professional manner and not make any disparaging or negative
statements regarding the Company, or its affiliated companies, and their
officers, directors and employees, or to otherwise act in any manner that would
damage the business reputation of the same.

8. Through the Separation Date and thereafter, Employee agrees, upon reasonable
notice, to advise and assist the Company and its counsel in preparing such
operational, financial and other reports, or other filings and documents, as the
Company may reasonably request, and otherwise cooperate with the Company and its
affiliates with any request for information. Employee also agrees to assist the
Company and its counsel in prosecuting or defending against any litigation,
complaints or claims against or involving the Company or its affiliates. The
Company shall pay Employee’s necessary travel costs and expenses in the event it
requires Employee to assist it under this paragraph. All expense reimbursements
must be submitted within 30 days of the date the expense is incurred and the
Company will reimburse such expenses within 30 days of the date Employee submits
his expenses for reimbursement.

9. Employee acknowledges and agrees that this Supplemental Release sets forth
the entire understanding between the parties concerning the matters discussed
herein, that no promise or inducement has been offered to Employee to enter into
this Supplemental Release except as expressly set forth herein, and that the
provisions of this Supplemental Release are severable such that if any part of
the Supplemental Release is found to be unenforceable, the other parts shall
remain fully valid and enforceable.

10. It is Company’s intent that this Supplemental Release be exempt from the
application of, or otherwise comply with, the requirements of Section 409A of
the Internal Revenue Code (“Section 409A”). The payments and benefits provided
under this Supplemental Release may not be deferred, accelerated, extended, paid
out or modified in a manner that would result in the imposition of an additional
tax under Section 409A. Although the Company shall use its best efforts to avoid
the imposition of taxation, interest and penalties under Section 409A of the
Code, the tax treatment of the benefits provided under this Supplemental Release
is not warranted or guaranteed. Neither the Company and its affiliates nor their
directors, officers, employees or advisers shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by Employee or other taxpayer
as a result of this Supplemental Release.

11. This Supplemental Release supersedes and replaces all prior agreements
regarding the same subject matter.

12. Employee is hereby advised in writing to consult an attorney prior to
executing this Supplemental Release. Employee has twenty-one (21) days from his
receipt of this Supplemental Release to accept the terms of this Supplemental
Release. Employee may accept and execute this Supplemental Release within those
21 days.

If Employee accepts the terms of this Supplemental Release, please date and sign
this Supplemental Release. Once Employee executes this Supplemental Release,
Employee has seven (7) days in which to revoke in writing his acceptance by
providing the same to me, and such revocation will render this Supplemental
Release null and void. If Employee does not revoke his acceptance in writing and
provide it to me by midnight on the seventh day, this Supplemental Release shall
be effective the day after the seven-day revocation period has elapsed.

Newell Rubbermaid

Pat Robinson

EXHIBIT B

NON-SOLICITATION AGREEMENT

I acknowledge that: Newell Rubbermaid Inc. and its affiliated companies
(collectively the “Company”) is engaged in a highly competitive and diverse
business; it has expended, and will continue to expend, substantial amounts of
time, money and effort in developing, perfecting and maintaining its position in
the market place and in securing a stable, well-trained work force; and the
Company desires to protect its legitimate business interests such that its work
force will be used solely for the benefit of the Company and not in competition
with or to the detriment of the Company.

In consideration of my continued employment and being eligible for participation
in the Newell Rubbermaid Inc. Long Term Incentive Plan (“LTIP”), which I
acknowledge is adequate and sufficient consideration for my promises set forth
in this Agreement, I agree that during my employment and for a period of two
(2) years thereafter, regardless of whether my separation is voluntary or
involuntary or the reason therefor, I will not directly or indirectly,
individually or on behalf of any person or entity, solicit or induce, or assist
in any manner in the solicitation or inducement of, any employees of the
Company, other than those in clerical or secretarial positions, to leave their
employment with the Company, or any of its subsidiaries, affiliates, divisions
or parent companies, or their successors or assigns, whether to accept
employment with another person or entity or not to accept employment with
another person or entity.

I understand that if I do not accept this Agreement by responding to the email
to which it is attached, I will not be eligible to participate in the LTIP.

I further acknowledge and agree that: (i) the restrictions provided in this
Agreement are reasonable in time and scope in light of the necessity for the
protection of the business and good will of the Company and the consideration
provided to me under this Agreement; and (ii) my ability to work and earn a
living will not be unreasonably restrained by the application of these
restrictions.

I also recognize and agree that should I fail to comply with the restrictions
set forth above, the Company would suffer substantial damage for which there is
no adequate remedy at law due to the impossibility of ascertaining exact money
damages. I therefore agree that in the event of the breach or threatened breach
by me of any of the terms and conditions of this Agreement, the Company shall be
entitled, in addition to any other rights or remedies available to it, to
institute proceedings in a federal or state court to secure immediate temporary,
preliminary and permanent injunctive relief without the posting of a bond. I
additionally agree that if I am found to have breached my covenant in this
Agreement, the two (2) year time period will not begin to run until after the
breach has ended, and the Company will be entitled to recover all costs and
attorney fees incurred by it in enforcing this Agreement.

I understand and agree that this Agreement shall be governed by the laws of the
state where I was primarily located during my last twelve (12) months of
employment with the Company. I additionally agree to submit to personal
jurisdiction in the federal and state courts for that state, and that all suits
arising between the Company and me must be brought in said courts, which will be
the sole and exclusive venue for such claims.

OTHER AGREEMENTS

1. No Guarantee of Stock Grant or Employment. I understand, consent and agree
that participation in the LTIP is subject to all terms and conditions of the
Plan and the Newell Rubbermaid Inc. Stock Plan, and that this Agreement is not a
guarantee of any particular grant of stock under the LTIP. I further understand
this Agreement is not a guarantee of continued employment, and that my
employment is at the will of the Company and me, which means that either I or
the Company are free to terminate my employment at any time for any reason or no
reason.

2. Binding Effect and Assignment. I understand that this Agreement shall be
binding on any successor to the Company, whether by merger, consolidation,
acquisition of all or substantially all of the Company’s assets or business or
otherwise, as fully as if such successor were a signatory hereto. I also
understand and agree that the Company may at any time without further action by
me assign this Agreement to any successor or any of its affiliated companies. In
the event of any such assignment, the assignee company shall succeed to all of
the rights and obligations held by the Company under this Agreement. I
additionally understand and agree that I may be requested or it may be necessary
at times for me to be transferred between the companies that are affiliated with
and comprise the Newell Rubbermaid Inc. group of companies. I therefore agree
that in the event I am transferred to or become employed with another company
that is part of said group of companies, this Agreement shall automatically be
assigned to that company without any further action by me, and that I need not
receive any additional consideration for this Agreement to be enforceable
against me by the assignee.

3. Severability. I recognize and understand that if any one or more of the
provisions contained in this Agreement shall, for any reason, be held to be
illegal, invalid or unenforceable in any respect, the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by such provision or by its severance from this Agreement. I further agree that
if any one or more of the provisions contained in this Agreement shall for any
reason be held to be excessively broad as to geographic or durational scope, it
shall be construed, by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it then shall appear.

4. Amendments and Waivers. I understand that this Agreement cannot be changed,
modified or amended, and no provision or requirement hereof may be waived,
without an agreement in writing signed by both parties.

PLEASE ACKNOWLEDGE THAT YOU HAVE READ, UNDERSTAND AND AGREE TO ALL OF THE
PROVISIONS OF THIS AGREEMENT, AND THAT YOU WERE AFFORDED SUFFICIENT OPPORTUNITY
BY THE COMPANY TO OBTAIN INDEPENDENT LEGAL ADVICE AT YOUR EXPENSE PRIOR TO
EXECUTING THIS AGREEMENT, BY REPLYING TO THE EMAIL TO WHICH THIS AGREEMENT IS
ATTACHED.

2